                        1:16-cr-10049-MMM-JEH # 71              Page 1 of 8
                                                                                                     E-FILED
                                                                    Thursday, 07 January, 2021 02:39:27 PM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )         Case No. 16-10049
                                                     )
RICHARD L. SILLS,                                    )
                                                     )
               Defendant.                            )

                                      ORDER AND OPINION

       This matter is now before the Court on Defendant’s Motion for Compassionate Release

requesting a reduction in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). (D. 58).

For the reasons stated below, his Motion is DENIED.

                                          BACKGROUND

       On October 18, 2016, a grand jury indicted Defendant of three counts of receipt of child

pornography and one count of possession of child pornography. (D. 10). On January 27, 2017,

Defendant entered a blind plea to the indictment. (d/e 1/27/16). On June 13, 2017, this Court

sentenced Defendant to 240 months imprisonment on each count to run concurrently with each

other, followed by ten years of supervised release. (D. 28).

       Defendant is currently incarcerated at Federal Correctional Institution (FCI) Elkton in

Lisbon, Ohio, and is scheduled to be released on October 20, 2033, accounting for projected good

time credit. (D. 68 at 8; D. 68-1).

       On July 20, 2020, Defendant filed a pro se Motion for Compassionate Release. (D. 58).

The Court appointed the Federal Public Defender (FPD) to represent him. On July 21, 2020, the

FPD filed a motion to withdraw due to a conflict. (D. 59). On July 22, 2020, the Court granted the



                                                 1
                         1:16-cr-10049-MMM-JEH # 71            Page 2 of 8




motion and appointed attorney Joel Brown to represent Defendant. On December 9, 2020, counsel

filed a Supplement to Motion for Compassionate Release on Behalf of Defendant Richard L. Sills.

(D. 67). On December 23, 2020, the Government filed a response. (D. 68). This Order follows.

                                        LEGAL STANDARD

        Before filing a motion for compassionate release, a defendant is required to first request

that the Bureau of Prisons (BOP) file a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). A court

may grant a motion only if it was filed “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

after thirty days have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

        The compassionate release statute directs the Court to make three considerations: (1)

whether extraordinary and compelling reasons warrant a sentence reduction; (2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and (3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1). The Sentencing Commission, however, has not updated its policy statements

since the First Step Act came into effect. Prior to the passage of the First Step Act, federal judges

were only able to release prisoners for compassionate release reasons upon motion by the BOP.

United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The First Step Act gave judges the

power to grant compassionate release on a prisoner’s own motion provided that the prisoner first

allowed the BOP to review the request and make a recommendation or thirty days had passed since

the prisoner submitted his or her request to the BOP. Id. The Seventh Circuit determined that the

most recent policy statements from the Sentencing Commission do not apply to prisoner-initiated

motions because the guidelines only address those motions that were brought pursuant to a BOP



                                                 2
                        1:16-cr-10049-MMM-JEH # 71            Page 3 of 8




motion. Id. at 1180. Accordingly, the Seventh Circuit held that “because the Guidelines Manual

lacks an applicable policy statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a

district judge’s discretion. “Any decision is ‘consistent with’ a nonexistent policy statement.” Id.

This Court is therefore not bound by the Sentencing Commission’s analysis in § 1B1.13 or the

application notes regarding the definition of “extraordinary and compelling reasons.” Id. at 1181.

       Despite the Seventh Circuit clarifying that courts are not bound by the Sentencing

Commission’s guidelines regarding compassionate release when an inmate brings the motion, the

Seventh Circuit strongly suggested that those guidelines are still relevant to district courts’

decisions. The Seventh Circuit explained that the guidelines provide a “working definition of

‘extraordinary and compelling reasons’” and cautioned that a judge who “strikes off on a different

path risks an appellate holding that judicial discretion has been abused.” Id. at 1180. “In this way

the Commission’s analysis can guide discretion without being conclusive.” Id. The Seventh Circuit

further stated that it would “expect” district judges to give the BOP Director’s analysis regarding

the prisoner’s request “substantial weight, even though under the First Step Act the Director’s

views are not controlling.” Id. Based on the available guidance from the Seventh Circuit, this Court

will give great weight to the Sentencing Guidelines regarding motions for compassionate release

even though they are not binding in this case.

       If an inmate has a chronic medical condition that has been identified by the Centers for

Disease Control and Prevention (CDC) as elevating the inmate’s risk of becoming seriously ill

from COVID-19, that condition may satisfy the standard of “extraordinary and compelling

reasons.” USSG § 1B1.13, cmt. n.1(A)(ii)(I). A chronic condition (i.e., one “from which [the

defendant] is not expected to recover” reasonably may be found to be “serious” and to

“substantially diminish[] the ability of the defendant to provide self-care within the environment



                                                 3
                         1:16-cr-10049-MMM-JEH # 71            Page 4 of 8




of a correctional facility,” even if that condition would not have constituted an “extraordinary and

compelling reason” absent the risk of COVID-19. Id.

        “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” See, e.g., United States v.

Melgarejo, 2020 WL 2395982, at *5 (C.D. Ill. May 12, 2020). Rather, “a prisoner [may] satisfy

the extraordinary and compelling reasons requirement by showing that his particular institution is

facing a serious outbreak of COVID-19 infections, the institution is unable to successfully contain

the outbreak, and his health condition places him at significant risk of complications should he

contract the virus.” Id. at 5–6.

        Finally, this Court is disinclined to grant a sentence reduction unless it determines that a

defendant “is not a danger to the safety of any other person or to the community.” See USSG §

1B1.13(2).

                                           DISCUSSION

        I.       Exhaustion of Administrative Remedies

        Defendant submitted a request for compassionate release to the Warden at FCI Elkton. On

July 10, 2020, the Warden denied his request. (D. 68-5). Therefore, Defendant exhausted his

administrative remedies before filing a Motion for Compassionate Release. See 18 U.S.C. §

3582(c)(1)(A).

        II.      Eligibility for Compassionate Release

    A. FCI Elkton

        As of January 6, 2021, three inmates and twenty-two staff members at FCI Elkton are

positive for COVID-19, and 877 inmates and fifty-five staff members who contracted COVID-19

have recovered. There have been nine inmate deaths and no staff deaths from COVID-19. COVID-



                                                 4
                        1:16-cr-10049-MMM-JEH # 71               Page 5 of 8




19 Coronavirus, FEDERAL BUREAU          OF   PRISONS, https://www.bop.gov/coronavirus/ (last visited

Jan. 6, 2021). Defendant states that the COVID-19 pandemic is particularly dangerous at FCI

Elkton where hundreds of inmates have tested positive. (D. 67 at 4). According to the Government,

the “BOP has taken and continues to take significant measures to protect the health of the inmates

in its charge as a result of the COVID-19 pandemic.” (D. 68 at 13-15). The Court recognizes that

an outbreak could still occur despite these safety measures, but the mere existence of the COVID-

19 pandemic alone does not provide a basis for a sentence reduction. If it did, every inmate would

be released. See Melgarejo, 2020 WL 2395982, at *5.

   A. Defendant’s Medical Conditions

       Defendant is sixty-five years old and suffers from gastroesophageal reflux disease

(GERD), an “old myocardial infarction,” type 2 diabetes, hypertension, and chronic obstructive

pulmonary disease. (D. 67 at 3; D. 70-1 at 2, 24). In August 2017, a stent was placed in his coronary

artery. (D. 70-1 at 24). Defendant’s other health concerns include arthritis, joint pain, and lower

back pain. Id. In August 2019, his medical records stated that his blood sugars were uncontrolled

and that he had been eating poorly from commissary. (D. 70 at 10). He takes numerous medications

for his ailments. (D. 70-1).

       On May 24, 2020, Defendant tested positive for COVID-19. (D. 62). He was asymptomatic

and fully recovered. (D. 70-1 at 7). Defendant fears contracting the virus again, especially due to

his age, medical conditions, and the prison environment, which is not conducive for social

distancing. (D. 58 at 4; D. 67 at 2).

       The Government acknowledges Defendant’s medical conditions place him at a higher risk

of suffering a severe reaction to COVID-19. (D. 68 at 16). See People with Certain Medical

Conditions,        CENTERS         FOR          DISEASE       CONTROL          AND     PREVENTION



                                                    5
                        1:16-cr-10049-MMM-JEH # 71            Page 6 of 8




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Jan. 6, 2021). The Government notes that the BOP’s medical staff is

monitoring his diabetes, COPD, and hypertension and advised him that his poor diet and lifestyle

choices negatively affect his diabetes. (D. 68 at 16-17). The Government argues that Defendant’s

Motion should be denied because he failed to present any evidence that he faces a compelling need

for release based on a mere chance of contracting COVID-19 a second time. Id. at 17.

       The Court finds that Defendant has established extraordinary and compelling reasons for a

reduced sentence based on his chronic health conditions, which increase the risk for severe illness

from the virus. That being said, the Court may also consider whether a reduction is warranted

under the factors listed in 18 U.S.C. § 3553(a).

   B. Consideration of the § 3553(a) Factors

       Defendant argues his sentence should be reduced to time served because the time he has

already served is sufficient to satisfy the purposes of sentencing. (D. 67 at 5). Defendant has

engaged in learning opportunities, including walking, crocheting, history of theology, yoga, and

AIDS awareness. (D. 66 at 2). He has not completed sex offender treatment, but he argues this

could easily be remedied as a release condition. (D. 67 at 5). He has had no disciplinary issues

while incarcerated. Id. Defendant acknowledges that his offense qualified him for a serious

sentence, but he asserts that his medical conditions and good behavior show that additional

incarceration is unnecessary. Id.

       The Government argues Defendant’s Motion should be denied because he continues to be

a danger to the community and his release is unsupported by the § 3553(a) factors. (D. 68 at 18).

Even though his health conditions place him at a higher risk, the Government asserts that this

concern is substantially outweighed by the danger to others in the community and in light of the §



                                                   6
                        1:16-cr-10049-MMM-JEH # 71            Page 7 of 8




3553 factors. Id. Defendant was convicted of four counts of possession and receipt of child

pornography. In total, he was responsible for 1322 images and 73 video files of child pornography.

(D. 19 at 8, ¶ 32). He received many upward adjustments under the guidelines for possessing

material depicting children two years old and younger being sexually abused; using a peer-to-peer

file sharing program that allowed others to download his images; possessing images that included

minors being bound, handcuffed, and the anal penetration and sexual abuse of an infant or toddler;

having two prior hands-on sex offenses of minor children; using a computer; and a high image

count. Id. at 7-8, ¶ 26-32.

       The Court finds Defendant’s criminal offenses to be extremely serious and troubling.

Notably, his conduct was not limited to the receipt and possession of child pornography; he also

used software that actively shared this material with others. Additionally, when law enforcement

confiscated his computer, he stated that he would probably purchase another computer and

download files containing child pornography again to fulfill his desire to be with children. (D. 66

at 2). These statements further demonstrate that Defendant may be a danger to the community if

his sentence is reduced to time served. It is also alarming that Defendant was convicted of criminal

sexual assault (1988) and aggravated criminal sexual assault (1997) for the sexual abuse of his

minor children who were under the age of thirteen at the time of the abuse. (D. 19 at 9, ¶ 42-43).

       Despite his good behavior in prison, the Court is unconvinced that Defendant will not be a

danger to the community if released, especially because he has not enrolled in the Sex Offender

Treatment Program at FCI Elkton. According to the memorandum filed by the U.S. Probation

Office, Defendant has not requested to participate in the treatment program. (D. 66 at 2). In other

words, he would be entering the community without mitigating his risk to reoffend.




                                                 7
                        1:16-cr-10049-MMM-JEH # 71               Page 8 of 8




        The Court also finds that Defendant’s release plan is unsuitable. He plans to reside with his

sister if he is released. (D. 66 at 1). When the U.S. Probation Office contacted his sister, she advised

that she was unable to answer the phone because she was babysitting her friend’s children. Id.

When she was asked later how often she babysits, she stated, “oh I don’t do that anymore, I’m too

old.” Id. at 2. She has eight grandchildren and six minor great grandchildren, but no minors reside

in the home. Id. The likelihood that minor children will be in the home and around Defendant is

high.

        Defendant has only served approximately fifty months of his 240-month sentence. (D. 67

at 6). As such, waiving the remainder of Defendant’s sentence would not promote respect for the

law, reflect the seriousness of the offense, or provide adequate deterrence. As such, a sentence

reduction is not warranted under the § 3553 factors, and his Motion is DENIED.

                                            CONCLUSION

        For the reasons stated above, Defendant’s Motion for Compassionate Release [58] is

DENIED.



        ENTERED this 7th day of January, 2021.


                                                        s/ Michael M. Mihm
                                                        Michael M. Mihm
                                                        United States District Judge




                                                   8
